Order                                                     Michigan Supreme Court
                                                                Lansing, Michigan

  November 7, 2014                                               Robert P. Young, Jr.,
                                                                            Chief Justice

  147640-1                                                        Michael F. Cavanagh
                                                                  Stephen J. Markman
                                                                      Mary Beth Kelly
                                                                       Brian K. Zahra
                                                               Bridget M. McCormack
  JAMES PERKINS,                                                     David F. Viviano,
           Plaintiff-Appellee,                                                   Justices

  v                                       SC: 147640
                                          COA: 310473
                                          Grand Traverse CC:
  AUTO-OWNERS INSURANCE                   2011-028699-NF
  COMPANY,
           Defendant-Appellant,
  and
  STATE FARM FIRE & CASUALTY
  COMPANY and STATE FARM
  MUTUAL AUTOMOBILE INSURANCE
  COMPANY,
           Defendants,
  and
  PROGRESSIVE NORTHERN INSURANCE
  COMPANY,
             Defendant-Appellee.
  ____________________________________/

  JAMES PERKINS,
           Plaintiff-Appellee,
  v                                       SC: 147641
                                          COA: 312674
                                          Grand Traverse CC:
  AUTO-OWNERS INSURANCE                   2011-028699-NF
  COMPANY,
           Defendant-Appellant,
  and
  STATE FARM FIRE & CASUALTY
  COMPANY, STATE FARM MUTUAL
  AUTOMOBILE INSURANCE COMPANY,
                                                                                                               2


and PROGRESSIVE NORTHERN
INSURANCE COMPANY,
          Defendants.

____________________________________/

      On order of the Court, the application for leave to appeal the July 18, 2013
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the questions presented should be reviewed by this Court.

       MARKMAN, J. (dissenting). I respectfully dissent. Defendant Auto-Owners
Insurance Company argued that because plaintiff, an out-of-state driver, was injured
while operating a vehicle that was not insured by an insurer authorized to issue
automobile liability insurance in Michigan, he was not entitled to personal protection
insurance benefits under Michigan law. MCL 500.3113(c). Despite defendant’s
argument ultimately having been rejected by the trial court, defendant bore the obligation
to pay plaintiff’s attorney fees only if its argument was “unreasonable.” MCL
500.3148(1). Thus, the dispute here does not pertain to whether defendant’s argument
should have prevailed, but only to whether it was “unreasonable.” In my judgment, it
was not in the slightest.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         November 7, 2014
       h1104
                                                                             Clerk